Reasons for Allowance
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021  has been entered.
Claims 1-4, 6, 7, 21-23, and 25-51 are allowed. 
The following is an examiner’s statement of reasons for allowance: Claims 24 and 25 were previously found to contain allowable subject matter. Specifically, the prior art, whether singularly or in reasonable combination, did not teach or disclose determining, based on an analysis of the second data, that the communication includes a link to a website and employing computer vision to compare the website to a set of known sign-on pages verified as authentic … and determining, based on the deviation metric and also based on whether the website matches any of the known sign-on pages in the set, a likelihood that the email account is compromised nor determining, based on an analysis of the second data, that the communication includes a link to a website and indexing content of the website to establish whether the communication represents an instance of phishing… and determining, based on the deviation metric and also based on whether the communication is determined to represent an instance of phishing, a likelihood that the email account is compromised in the context of the claim(s) taken as a whole. Claim 1 has been amended to incorporate all of the limitations of claim 24. Claim 25 has been amended to incorporate all of the limitations of the base claim. Claims 34 and 43 are system claims that correspond to method claims 1 and 25. The remaining claims depend from the aforementioned independent claims. The newly provided references in the IDS dated 12/17/2021 do not alter this analysis. As such, the claims are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453